DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Applicant(s) Response to Official Action
The response filed on 8/5/2021 has been entered and made of record.  

Response to Amendment/Remarks
In the response filed Claims 1, 9, and 17 were amended.  Claim 18 was added new.  Claims 1-18 were presented for examination.  

Applicants’ amendments/remarks regarding rejections under 35 USC 112(a) and 35 USC 112(b) to their respective pending claims have been fully considered are persuasive, and accordingly, withdrawn.  Applicants’ amendments/arguments overcome the prior art of record; the rejections of the claims under AIA  35 U.S.C. 103; and are persuasive.  Accordingly, said rejections are withdrawn.  Examiner further articulates the differences between the prior art and in allowed claims in the examiners reason for allowance below. 

Allowable Subject Matter
Claims 1-18 are allowed.  

The following is an Examiner's statement of reasons for allowance:

The independent claims generally describe a method to protect against HTTP flood attacks.  Various examples have been found in the art describe aspects of the claimed invention.  Adams et al. (US 2015/0096020 A1) Fig. 4, steps 410, 420, and ¶ 28-29, teaches a security device monitors requests being made to the server network device and determine if the number of requests is over a threshold.  Adams, Fig. 4, steps 550, 450, 460, and ¶ 31, 36 and 50, after a threshold of requests is reached, a verification process on the following requests is performed to determine if the request is legitimate.  Adams, Fig. 4, step 470, and ¶ 50, the response is sent to the verified HTTP request.
	Adams does not, but in related art, Campbell (US 2015/0163241 A1), ¶ 14 	and 17 teaches a DDOS detection system which monitors if HTTP requests in 	part of a single packet or spread over several packets.
		Adams in view of Campbell does not, but in related art, Narayanaswamy et 	al. (US 2011/0055921 A1), ¶ 32, 35, 44-45, and 47 teaches determining a second 	threshold after a general threshold has been reached and correlating application 	layer messaging including HTTP requests with IP addresses so that the offending 	source can be blocked.
However, as applicant notes, the cited references do not teach the amended portions of the independent claims. 
Hence, while various art tangentially discusses aspects of the claimed invention none of the prior individually or in reasonable combination discloses the claimed invention.  


Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments to Statement of Reasons for Allowance.”  

Additionally, the closest prior art has been supplied in the record.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  See PTO-892.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GUNDRY whose telephone number is (571)270-0507.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-273-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 



/STEPHEN GUNDRY/
Examiner, Art Unit 2435

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435